
	

113 HR 950 IH: Protecting America’s Civilian Employees Act
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 950
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Farenthold
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the Director of the Office of Management and
		  Budget to send a report to Congress indicating how amounts could be transferred
		  within agencies and departments for fiscal year 2013 to avoid all furloughs or
		  reductions in force.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting America’s Civilian
			 Employees Act or the PACE Act.
		2.OMB report to
			 CongressThe Director of the
			 Office of Management and Budget shall prepare and submit a report to Congress
			 indicating how amounts could be transferred within agencies and departments for
			 fiscal year 2013 to avoid all furloughs or reductions in force without
			 increasing the deficit of the Government for that fiscal year.
		3.TimelineThe report described in section 1 shall be
			 submitted to the Congress not later than 30 days after the date of enactment of
			 this Act.
		
